Citation Nr: 0120608	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether the net worth of the appellant is excessive for the 
receipt of improved death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  He died in August 1997.  The appellant is his widow.

By letter dated in May 1998, the appellant was notified by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota that her claim for improved 
death pension benefits was denied on the basis that she had 
countable assets sufficient to pay her living expenses.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant has reported over $80,000 in cash assets 
and she has reported real estate holdings which have been 
valued as high as $750,000.

3.  It is reasonable that some portion of the appellant's 
assets be consumed to pay for her maintenance.


CONCLUSION OF LAW

The corpus of the appellant's estate precludes the payment of 
death pension benefits.  38 U.S.C.A. § 1543 (West 1991); 38 
C.F.R. §§ 3.274, 3.275 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutes and regulations governing pension provide that 
pension shall be denied or discontinued when the corpus of 
the estate is such that under all the circumstances, 
including consideration of annual income, it is reasonable 
that some part of the corpus of such estate be consumed for 
the surviving spouse's maintenance.  38 U.S.C.A. § 
1543(a)(1); 38 C.F.R. § 3.274(c). The terms "corpus of 
estate" and "net worth" mean the market value, less mortgages 
or other encumbrances, of all real and personal property 
owned by the appellant, except the appellant's dwelling 
(single family unit), including a reasonable lot area, and 
personal effects suitable to and consistent with the 
appellant's reasonable mode of life.  38 C.F.R. §§ 3.263(b), 
3.275(b). 

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; number of dependents; 
and, potential rate of depletion, including unusual medical 
expenses.  38 C.F.R. § 3.275(d).

The considerations concerning net worth as an eligibility 
factor for pension, as set forth above, are necessary since 
it is inconsistent with the pension program to allow an 
appellant to collect a pension while simultaneously enjoying 
the benefit of a sizable estate. There are no precise 
guidelines which establish what size estate would preclude 
the payment of pension.

The appellant submitted an application for VA death pension 
benefits to the RO in January 1998.  The appellant reported 
monthly Social Security income of $854.80.  She reported 
yearly interest/dividend income of $6000 and yearly other 
income of $1500.  The application indicated that in January 
1998 the appellant paid $14,537 in unreimbursed medical 
expenses and $2,873 for the veteran's burial expenses.  The 
appellant reported that she had $100,000 in bank deposits and 
that she had real estate valued at $400,000.

In April 1998 the appellant submitted a document detailing 
her monthly expenses.  She additionally reported that she 
paid $468 a month for housing, including maintenance.  She 
reported monthly expenses of $240 for food; $180 for taxes; 
$413 for interest; $200 for clothing; $293 for utilities; 
$343 for car payment and maintenance; $191 for insurance; and 
$141 for credit cards.

A corpus of estate determination was made by the RO in May 
1998.  The RO noted that the appellant was 66 years old and 
had a life expectancy of 15.7 years.  The determination 
indicated that the appellant had monthly income of $1,479 and 
monthly expenses (including payment of the veteran's final 
medical expenses) of $3680.  The RO noted that while the 
appellant's monthly expenses exceeded her monthly income by 
$2200, the appellant had assets worth $500,000 and at that 
rate of consumption it would take over 18 years to consume 
the estate.  The RO concluded that the appellant was 
therefore able to meet her monthly expenses and basic needs 
without VA benefits and denied her claim.

The appellant submitted a notice of disagreement in January 
1999.  The appellant asserted that the $400,000 that she had 
listed in real estate assets was actually a small percentage 
of a property development that was unimproved and not 
generating any income.  She pointed out that it was not a 
liquid asset as it would be difficult to sell since it was a 
minority share of a partnership.  She also noted that she had 
$75,800 in mortgage, partnership, and car loan debts.  She 
further stated that she now only had $82,846 of the $100,000 
life insurance proceeds since she had paid $17,154 of it for 
the veteran's final medical expenses.

In May 1999, the appellant submitted a copy of her 1998 
Federal Income Tax form.  This showed that the appellant had 
total income of $9,202 in 1998.  The Board notes that this 
amount of income was calculated after deduction for 
depreciation of property and does not reflect the appellant's 
income as calculated for VA purposes.

Also submitted by the appellant in May 1999 was a Personal 
Financial Statement dated in December 1997.  This showed the 
appellant to have $152,500 in liquid assets and $750,000 in 
real estate assets.  This statement indicated that the 
appellant owned a lot valued at $150,000 and insured for 
$140,000; that she had several lots valued at $50,000 and 
insured for $125,000; that she had interest in a real estate 
partnership valued at $330,000; and that she had an apartment 
building valued at $220,000 which was insured for $230,000.  
The apartment building was noted to have a mortgage of which 
$64,000 was owed.  Including the appellant's car, this 
statement indicated that the appellant had total assets of 
$926,500.  She reported that her total liabilities to be 
$107,100.  These consisted of a bank note, a mortgage, and 
her car loan.  The appellant listed her net worth on the 
Personal Financial Statement as $819,400.

The appellant submitted a letter in May 1999 in which she 
argued that the market value of her ownership interest in the 
real estate partnership that she had listed as $330,00 on the 
Personal Financial Statement was actually only $10,625 using 
the income capitalization approach to calculate its value.

In June 1999 the RO made another corpus of estate 
determination.  The RO noted that the appellant was 67 years 
old and had a life expectancy of 15.1 years.  The 
determination indicated that the appellant had monthly income 
of $1,640.89 and monthly expenses of $3680.  The RO noted 
that while the appellant's monthly expenses exceeded her 
monthly income by $2039, she had liquid assets of $82,846 
(cash balance remaining of the insurance benefits) and real 
estate, not including the home, valued at $166,625 (after 
subtraction of liabilities) for a total corpus of estate of 
$249,471.  The RO then stated that at that rate of 
consumption it would take over 10 years to consume the 
appellant's estate.  Finally, the RO noted that the monthly 
expenses listed by the appellant were inflated because they 
contained medical expenses paid during 1998 only.  The RO 
concluded that the appellant's net worth was a bar to VA 
benefits.

In an August 1999 letter the appellant argued that her 
ownership in J&K Apartments, which had been listed as valued 
at $220,000 should really have a market value of zero.  The 
appellant argued that the locked in nature of the building's 
financing made it virtually impossible to sell.  She asserted 
that J&K Apartments had no value since their value had been 
depreciated and generated no income to her.  

The pertinent question is whether it is reasonable for a 
portion of the estate in question to be consumed to provide 
for the appellant's maintenance.  The Board notes that the 
December 1997 Personal Financial Statement supplied by the 
appellant indicates that she had $750,000 in real estate 
which was insured for $495,000, and which only had $64,000 in 
mortgage owing.  The Board tends to give more probative 
weight to the amounts shown on this statement that was 
prepared for a bank, than to the appellant's current 
arguments that her real estate assets are of little value and 
unsaleable.  This is consistent with her reported $495,000 of 
insurance on such property, as indicated on her December 1997 
Personal Financial Statement.  This December 1997 financial 
statement, submitted by the appellant indicated that her net 
worth (total assets minus total liabilities) was $819,400.  
Furthermore, the Board notes that the RO's calculations of 
monthly expenses includes all of the veteran's terminal 
medical expenses.  The appellant has reported that she has 
already paid the veteran's terminal medical expenses, and 
these expenses will not be recurring.  Accordingly, the 
monthly medical expenses as calculated by the RO are 
significantly overstated.  


Regardless, even if the appellant's monthly expenses exceeded 
monthly income by $2,039 a month as calculated by the RO in 
June 1999, and even if the appellant's real estate assets 
were valued at close to zero as urged by the appellant, she 
still reports cash assets of over $80,000 which are readily 
available for meeting living expenses.  It is clear from the 
evidence of record that the appellant has ample assets in 
both liquid form, and in less liquid real estate, which may 
be used to meet her living expenses.  Although her liquid 
assets can be expected to be depleted over time, the 
combination of her assets are sufficient to meet her 
necessary living expenses for a significant period of time.  
Should the appellant's net worth become significantly 
depleted in the future, she may again file a claim for death 
pension benefits.  However, Based upon the current record, 
the Board finds that the appellant's net worth is of 
sufficient size such that some portion of it should be 
consumed to defray the costs of her maintenance.  
Accordingly, the Board concludes that the appellant's net 
worth currently is a bar to receipt of death pension 
benefits.  38 U.S.C.A. § 1543; 38 C.F.R. §§ 3.274, 3.275.


ORDER

The appellant's net worth is a bar to the receipt of improved 
death pension benefits.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

